Citation Nr: 1223073	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-07 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran's December 2007 notice of disagreement also initiated an appeal with respect to several claims other than those that are currently before the Board.  Although the claims for increased ratings for diabetes mellitus and peripheral neuropathy of the upper and lower extremities were included on the February 2009 statement of the case (SOC), the Veteran specifically excluded these claims from his February 2009 substantive appeal and the appeals were not perfected.  The Veteran has not indicated a desire to further pursue these claims, and they were not certified to the Board by the RO.  Additionally, service connection for hearing loss and bilateral cataracts was granted in November 2011 and January 2012 rating decisions, respectively.  The award of service connection constitutes a full grant of the benefits sought and the claims for service connection for hearing loss and an eye disability are not before the Board.  Thus, the only claims addressed in this decision are entitlement to service connection for erectile dysfunction and hypertension. 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's erectile dysfunction is etiologically related to service-connected diabetes mellitus.




CONCLUSION OF LAW

Service connection for erectile dysfunction is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for erectile dysfunction as it is the result of service-connected diabetes mellitus.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  

The record clearly establishes the presence of a current disability.  The Veteran was first diagnosed with erectile dysfunction upon VA examination in January 2005, and was provided a vacuum erection device at the Galesburg VA Outpatient Clinic (OPC) in June 2006.  He was also diagnosed with erectile dysfunction at the most recent VA examination in August 2007.  The first element of service connection is therefore demonstrated. 

With respect to a possible link between the Veteran's erectile dysfunction and service-connected diabetes mellitus, the January 2005 and August 2007 VA examiners both noted that erectile dysfunction was a complicated disorder with multiple causative factors.  The VA examiners also found that the Veteran manifested several risk factors of erectile dysfunction including diabetes, obesity, the use of anti-hypertension medication, age, and testicular atrophy.  The January 2005 VA examiner found that it was not medically possible to assign a greater than 50 percent likelihood  to any single factor as causative for the Veteran's erectile dysfunction.  However, the August 2007 VA examiner noted that diabetes mellitus was a significant risk factor and would most likely play a role in aggravating the Veteran's erectile dysfunction, albeit a minor one.  

The Board finds that the evidence regarding whether the Veteran's erectile dysfunction is secondary to service-connected diabetes mellitus is  at least in equipoise.  The January 2005 and August 2007 VA examiners both acknowledged that the Veteran manifests several risk factors for erectile dysfunction, but the August 2007 VA examiner also characterized diabetes mellitus as a "significant" factor.  The examiner also noted found that the Veteran's diabetes would most likely play a role in aggravating the Veteran's erectile dysfunction.  Although neither examiner was able to expressly link the Veteran's erectile dysfunction to diabetes, the Board finds that there is an approximate balance of positive and negative evidence regarding the merits of the claim.  In such cases, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, as the evidence is in equipoise, the benefit of the doubt doctrine is applicable, and the Board concludes that service connection for the Veteran's erectile dysfunction as secondary to service-connected diabetes mellitus is warranted.

Finally, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus is granted.





REMAND

The Veteran also contends that service connection is warranted for hypertension as secondary to service-connected diabetes mellitus.  Throughout the claims period, the Veteran reported that he received treatment for hypertension at the Iowa City VAMC and Galesburg OPC since 2003.  The record contains some VA treatment records, but does not document any treatment for hypertension.  The Board notes that the treatment records included in the Veteran's paper and virtual claims file do not appear complete and only pertain to ophthalmology and urology appointments.  The Veteran has reported undergoing treatment for his hypertension and where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of treatment from the Iowa City VAMC and Galesburg OPC pertaining to hypertension dated from 2003 to the present.  

2.  Readjudicate the claim for service connection for hypertension.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


